NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10416

                Plaintiff-Appellee,             D.C. No.
                                                2:07-cr-00205-KJD-RJJ-1
 v.

JOSEPH SOO HAN,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                            Submitted October 9, 2018**
                             San Francisco, California

Before: TASHIMA and MURGUIA, Circuit Judges, and HINKLE,*** District
Judge.

      Joseph Han appeals the imposition of twenty-five additional months of

supervised release, two special conditions of his supervision, and one standard


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert L. Hinkle, United States District Judge for the
Northern District of Florida, sitting by designation.
condition of his supervision.

      In 2007, Han pled guilty to one count of bank robbery in violation of 18

U.S.C. § 2113(a). He was sentenced to a term of incarceration, supervised release,

restitution, and ordered to pay a special assessment. After completing his term of

incarceration, and as he neared the completion of his term of supervised release,

Han committed a series of violations of the terms of his supervision. The district

court revoked Han’s supervision and sentenced him to 11 months in prison and 25

months supervision. Han only challenges the length and conditions of his

supervision.

      1.       Han challenges the district court’s imposition of two special

conditions of supervised release requiring credit reporting and financial disclosure

to his probation officer. Because Han did not object in the district court, we review

the challenged supervised release conditions for plain error. United States v. Bell,

770 F.3d 1253, 1256 (9th Cir. 2014). Under these facts, assuming that the district

court erred in imposing the special conditions, we cannot say that the re-imposition

of the special conditions “seriously affected the fairness, integrity or public

reputation of judicial proceedings.” Id. at 1257 (quoting United States v. Castillo-

Marin, 684 F.3d 914, 918 (9th Cir. 2012)). The district court therefore did not

plainly err in re-imposing the two special conditions.

      2.       Han challenges the imposition of a standard condition requiring him


                                           2
to answer truthfully questions asked by the probation officer. Han argues the

condition is impermissibly vague and overbroad. We review constitutional

challenges to conditions de novo. United States v. Aquino, 794 F.3d 1033, 1036

(9th Cir. 2015). The condition requires Han to tell the truth1 – an unambiguous

requirement. See United States v. Phillips, 704 F.3d 754, 768 (9th Cir. 2012). A

requirement to tell the truth does not, by extension, authorize probation officers to

ask questions wholly unrelated to the goals of supervised release. The term thus

does not forbid or require “the doing of an act in terms so vague that men of

common intelligence must necessarily guess at its meaning and differ as to its

application.” United States v. Soltero, 510 F.3d 858, 866 (9th Cir. 2007) (per

curiam) (internal citations and quotations omitted). Therefore, the condition is not

unconstitutionally vague or overbroad.

      3.     Han challenges the imposition of 25 additional months of supervision.

We review the substantive reasonableness of a revocation sentence for abuse of

discretion. United States v. Reyes-Solosa, 761 F.3d 972, 977 (9th Cir. 2014). The

sentence was within the Sentencing Guidelines’ range based on Han’s violations

and criminal history. See U.S.S.G. § 7B1.4(a). Under the totality of the

circumstances present here, the district court did not abuse its discretion. Id.


1
 The requirement to tell the truth does not preclude Han from asserting his Fifth
Amendment privilege if asked a question that would tend to incriminate him. See
United States v. Rodriguez-Rodriguez, 441 F.3d 767, 772-73 (9th Cir. 2006).

                                           3
AFFIRMED.




            4